Citation Nr: 0930972	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for ulcers, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for stomatitis, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for eye infections, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for mouth 
disorder/laryngitis, to include as due to herbicide exposure.

6.  Entitlement to service connection for a disability 
manifested by body odor, to include as due to herbicide 
exposure.

7.  Entitlement to service connection for diverticulosis, to 
include as due to herbicide exposure.

8.  Entitlement to service connection for sinusitis, to 
include as due to herbicide exposure.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include as due to 
herbicide exposure.

10.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

11.  Entitlement to service connection for sterility, to 
include as due to herbicide exposure.

12.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 
1968, including service in the Republic of Vietnam during the 
Vietnam era.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  The Veteran's 
disagreement with these denials of service connection led to 
this appeal.

After the October 2008 hearing, additional VA treatment 
record evidence was associated with the claims file.  The 
Veteran has waived initial consideration of this evidence by 
the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304.

As discussed below, prior to adjudication on the merits, 
additional development is required regarding the claim for an 
acquired psychiatric disability, other than PTSD.  The Board 
notes that this issue was previously characterized as a claim 
for service connection for anxiety disorder with panic 
attacks.  The Board has re-characterized the issue in order 
to fully consider all the acquired psychiatric diagnoses of 
record.  The issue of service connection for an acquired 
psychiatric disability, other than PTSD, is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that prostatitis began during service or is due to an 
incident of service and there is no competent evidence of a 
link between presumed exposure to an herbicide agent and a 
diagnosis of prostatitis.

2.  The preponderance of the evidence is against a finding 
that ulcers began during service or for many years after 
service and there is no competent evidence of a link between 
presumed exposure to an herbicide agent and a diagnosis of 
ulcers.

3.  The preponderance of the evidence is against a finding 
that stomatitis began during service and there is no 
competent evidence of a link between presumed exposure to an 
herbicide agent and a diagnosis of stomatitis.

4.  The preponderance of the evidence is against a finding 
that eye infections began during service and there is no 
competent evidence of a link between presumed exposure to an 
herbicide agent and eye infections.

5.  The preponderance of the evidence is against a finding 
that mouth disorder/laryngitis began during service and there 
is no competent evidence of a link between presumed exposure 
to an herbicide agent and mouth condition/laryngitis.

6.  The preponderance of the evidence is against a finding 
that the Veteran has a disability manifested by body odor.

7. The preponderance of the evidence is against a finding 
that a diverticulosis began during service and there is no 
competent evidence of a link between presumed exposure to an 
herbicide agent and a diagnosis of diverticulosis.

8.  The preponderance of the evidence is against a finding 
that a sinusitis began during service and there is no 
competent evidence of a link between presumed exposure to an 
herbicide agent and a diagnosis of sinusitis.

9.  The preponderance of the competent evidence is against a 
finding that the Veteran has been diagnosed as having 
chloracne.

10.  The preponderance of the competent evidence is against a 
finding that the Veteran has been found to be sterile.

11.  The preponderance of the evidence is against a finding 
that the Veteran has a confirmed PTSD diagnosis.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008). 

2.  Ulcers were not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  Stomatitis was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  

4.  Eye infection were not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

5.  A mouth disorder/laryngitis was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  

6.  A disability manifested by body odor was not incurred in 
or aggravated during active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

7.  Diverticulosis was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

8.  Sinusitis was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

9.  Chloracne was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

10.  Sterility was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

11.  PTSD not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2003, December 2005, March 
2006, October 2006, and January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board highlights that different letters addressed 
different issues as the Veteran raised them.  After review of 
these letters the Board is aware that no letter specifically 
noted the claim of service connection for a disability 
manifested by body odor, other than the December 2005 letter 
that noted the claimed disability as the basis of secondary 
service connection claims.  In addition, the December 2005 
letter that addressed the claims of service connection for 
chloracne and sinusitis, indicated that these disabilities 
were claimed as secondary to body odor.  The Board notes that 
the Veteran has not raised these issues of secondary service 
connection and they are not otherwise raised by the record.

In the October 2008 Board hearing, the Veteran indicated 
knowledge of the claims on appeal.  With his representative, 
the Veteran clearly outlined his contentions regarding the 
eleven issues adjudicated upon the merits in this decision.  
The Board finds that the Veteran showed actual knowledge of 
the claims in appellate status and clearly laid out his 
contentions and the representative and the undersigned 
indicated to the Veteran the evidence needed to substantiate 
these claims.  Thus, after this review, the Board finds that 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims and 
any notification error is non prejudicial.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by a 
notice error.  See Shinseki v. Sanders, 556 U.S. __ (2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the time of the October 2008 hearing, it 
was agreed that the record would be held open for 60 days in 
order to allow the Veteran to obtain and submit written 
statements from doctors regarding the contended contention 
between the disabilities on appeal and herbicide exposure.  
The Veteran was informed that if he did not submit this 
evidence within this period of time he would be assumed to 
have not wished to submit the opinion or was unable to obtain 
the opinion.  

The claims file contains medical records that document 
psychiatric treatment, to include a December 2008 a 
psychological evaluation that indicates that the Veteran does 
not have PTSD.  Based on these records and the Veteran's 
testimony that he has not been diagnosed as having PTSD, the 
Board finds that there is no duty to provide another VA 
psychiatric examination that addresses the claim for PTSD as 
there is sufficient competent evidence on which to determine 
that the Veteran does not have a current diagnosis of PTSD.

Regarding the other ten claims adjudicated upon the merits in 
this decision, as discussed below, the Veteran claims that 
these disability are due to presumed exposure to an herbicide 
agent and not that he was diagnosed as having any of these 
disabilities during service.  As there is no competent 
evidence of a chloracne diagnosis and there is no competent 
evidence of a link between the other claimed disabilities and 
the presumed exposure, the Board finds that there is no duty 
to obtain VA examination regarding these claims.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  


Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
peptic ulcers, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Other than chloracne, 
the diseases on appeal are not among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 
32,395 (June 12, 2007).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background:  Disabilities Claimed as Due to Herbicide 
Exposure

The Veteran contends that he has multiple disabilities that 
are attributable to herbicide exposure.  The Veteran served 
in the Republic of Vietnam during the Vietnam era, and thus 
is presumed to have been exposed to herbicide agents, to 
include Agent Orange.  It is on this basis that service 
connection was established for diabetes mellitus. 

The Veteran's main contention is that serving in Vietnam and 
eating food that was contaminated with Agent Orange led to 
the disabilities on appeal.  The Veteran has indicated that 
this exposure changed his body and caused symptoms such as 
the claimed disability manifested by body odor.  In the 
January 2005 DRO hearing, the Veteran testified that he had 
been told that these conditions could be due to exposure to 
Agent Orange exposure.  The Veteran has also indicated that 
some physicians have believed that the claimed disability 
manifested by body odor is a rare tropical disease.  In the 
October 2008 testimony, the Veteran indicated that the body 
odor could be due to diabetes mellitus.  In the October 2008, 
the Veteran was asked more specific questions regarding any 
existent medical opinions.  The Veteran provided some 
contradictory statements regarding existent positive 
opinions, with it appearing that there were no positive 
opinions existing in writing.  As indicated above, the record 
was held open in order to allow the Veteran the opportunity 
to seek to obtain opinions in writing.  The Veteran has not 
submitted any medical opinions.  

The Veteran's contention on appeal is that these disabilities 
began after service as a result of exposure in service, and 
not that they were treated or diagnosed during service.  
Review of the service treatment records does not reveal 
evidence of treatment for the claimed disabilities.  The 
separation examination, completed in November 1967, found no 
current disabilities.  Although records, to include the 
November 1967 Report of Medical History, note a history of 
hay fever, there is no evidence of treatment for hay fever or 
other disability during service nor a chronic disability upon 
separation from service.  In this regard, there was no 
diagnosis of sinusitis.  In January 1968 (the month of 
separation from service), the Veteran signed a statement that 
there had been no change in his medical condition since the 
November 1967 VA examination.

The Veteran underwent a VA medical evaluation in January 1982 
to evaluate the Veteran for Agent Orange exposure.  Although 
the Veteran complained of some of the same disabilities 
currently on appeal, he did not indicate any of the 
disabilities began in service.

A March 1995 private treatment record documents probable 
allergic rhinitis.  Other records document treatment and 
surgery for eye disability.  A VA "problem list" includes a 
finding of vitreous floaters.  These records do not document 
a link to service, nor indicate that they are attributable to 
service-connected diabetes mellitus.  

Records to include a September 2005 private medical record 
document findings regarding the Veteran's prostate.  Although 
the Veteran's has been found to have disabilities of the 
prostate, there has been no diagnosis of prostate cancer.  
Prostate cancer is among the diseases provided presumptive 
service connection based on presumed herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309.

The claims file contains a December 2005 lay statement in 
which the writer indicates that the Veteran has had eye 
infections and has had a body odor issue.  The writer did not 
indicate any connection to service and did not indicate a 
diagnosis for the body odor issue.  Another writer submitted 
a January 2006 lay statement that included similar statements 
regarding eye infections and body odor.  A February 2006 
letter from the Veteran's pastor discusses the issue of body 
odor but does not note a diagnosis of the disability.  In an 
undated letter, the Veteran's former girlfriend discussed the 
Veteran's body odor issue.  She did not indicate a diagnosis.

A December 2005 VA treatment record documents that the 
Veteran had a non-specific rash over his face.

In a February 2006 letter from a Licensed Master Social 
Worker (LMSW) at a Vet Center, the writer discussed the 
Veteran's gastrointestinal problems and body odor.  He 
documented the Veteran's report that he had these 
disabilities due to the food and water in Vietnam, as well as 
due to diabetes mellitus.  He wrote that:  "These problems 
stem [from] eating food and water contaminated by Agent 
Orange chemicals, as well as naturally occurring contaminants 
from the unsanitary living conditions."

In an August 2006 VA treatment record, a clinician noted that 
the Veteran had a throat problem since 1972 (approximately 4 
years after separation from service), but then indicated the 
Veteran reported that it began in Vietnam.  The Veteran's 
testimony at the time of the October 2008 hearing clarified, 
however, that these disabilities were first found after 
service.  In this regard, the Veteran testified that he was 
first treated for a mouth disorder/laryngitis in the early to 
mid 1980s.  Further, the Veteran reported that he was first 
found to have ulcers and stomatitis in 1982, approximately 14 
years after service.

In a September 2006 DRO hearing, the Veteran testified that 
he had been diagnosed as having chloracne by a Dr. BW 
(initials used to protect privacy).  The Board first notes 
that in a March 2004 response to a request for records, Dr. 
BW wrote that she had no record of seeing the Veteran.  
Second, in the October 2008 Board hearing, the Veteran 
reported that he had not been diagnosed as having chloracne.

An October 2007 VA treatment record documents that the 
Veteran had diverticulosis.  

Regarding sterility, the Veteran testified in the October 
2008 hearing that he has been unable to father a child.  The 
Veteran has indicated that he has requested a test to 
determine whether he is sterile, but has not received such a 
test.  He has indicated, in essence, that he has determined 
that he is sterile as he has not fathered children.  He has 
testified that a child believed to be his was later 
determined not to be his child.


Analysis:  Disabilities Claimed as Due to Herbicide Exposure

The Board finds that service connection for prostatitis, 
ulcers, stomatitis, eye infections, mouth 
disorder/laryngitis, a disability manifested by body odor, 
diverticulosis, sinusitis, chloracne, and sterility is not 
warranted.

Of these ten claims, only chloracne is provided presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309.  Although 
at one time the Veteran indicated that he had been diagnosed 
as having this disability, he now asserts that he had not had 
a formal diagnosis.  There are no medical records of file 
that diagnosis this specific skin disability.  As there is no 
diagnosis of the disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In like manner, there is no evidence of file of a 
diagnosis tied to the Veteran's complaints of body odor.  
Further, although the Veteran has credibly testified that he 
has fathered no children, there is not evidence that he is 
sterile.  There is no medical evidence of sterility.  Without 
evidence of a disability manifested by body odor or a 
diagnosis of sterility, service connection for these two 
disabilities is also not warranted. 

Although prostate cancer is among the diseases provided 
presumptive service connection based on presumed herbicide 
exposure, other prostate disabilities are not provided 
presumptive service connection.  Although the Veteran has 
contended that the presumption should also apply to 
prostatitis, the VA regulation is clear.  Regarding ulcers, 
certain ulcers are provided presumptive service connection if 
diagnosed to a compensable degree within a year of separation 
of service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has 
not contended, and there is no other evidence, of the 
disability being diagnosed within this time frame.  Further, 
there is no medical evidence of file that indicates that the 
Veteran has prostatitis or ulcers due to the presumed 
herbicide exposure.  Regarding the other claims, there is 
also no evidence of stomatitis, eye infections, mouth 
disorder/laryngitis, diverticulosis, or sinusitis during 
service and there is no competent medical evidence that links 
these disabilities to presumed exposure to herbicide agents.  
As there is no evidence of these disabilities in service and 
they are not otherwise attributable to service, service 
connection for these disabilities is not warranted.  

The Board is cognizant that in the February 2006 letter the 
LMSW opined that the Veteran had stomach disabilities 
attributable to herbicide exposure.  The Board has also fully 
considered the Veteran's statements regarding service 
connection and his LCSW credentials.  There is no evidence, 
however, and the Veteran has specifically indicated, that the 
LMSW or the Veteran have medical expertise.  That is, that 
they have medical knowledge and training regarding organic 
disabilities.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In considering these claims, it is the Board's 
judgment that neither the Veteran nor the LMSW are competent 
to provide opines regarding causation between service and 
herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Regarding the Veteran's statements regarding what clinicians 
have said to him regarding exposure to herbicide agents and 
general toxin exposure, hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a clinician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Thus, without record of these opinions, 
the Board finds that the Veteran's statements regarding what 
this clinicians stated regarding causation to not be 
probative evidence.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for 
prostatitis, ulcers, stomatitis, eye infections, mouth 
disorder/laryngitis, body odor, diverticulosis, sinusitis, 
chloracne, sterility must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Law and Regulations:  PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); see 
also 38 C.F.R. § 4.125.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether a veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Factual Background:  PTSD

The Veteran contends that he has PTSD attributable to 
service.  The Veteran has indicated that he is a licensed 
clinical social worker (LCSW).  The Veteran has contended 
that the stressors during service included working in a 
warehouse with rats and the treatment of Vietnam veterans 
returning home from service.  Regarding psychiatric 
disability, in the February 2006 letter, the LMSW from the 
Vet Center, wrote that the Veteran reported that he had 
anxiety, depression, social rejection and distancing from 
family members due to service in Vietnam.  The LMSW found 
that the Veteran had reported symptoms consistent with "sub-
diagnostic" PTSD.

The claims file contains multiple records that document 
psychiatric treatment and evaluation.  The claims file 
contains a July 2006 bio-psychosocial assessment.  The 
clinician documented the Veteran's concerns regarding his 
body odor.  The clinician found that a diagnosis of 
generalized anxiety disorder had to be ruled out.  An August 
2006 VA record documents a diagnosis of anxiety disorder with 
obsessive-compulsive disorder symptoms.  Other psychiatric 
treatment records evaluate the Veteran for his concerns 
regarding body odor and diagnose obsessive/compulsive 
disorder.  

A clinical psychologist, after completing a June 2007 
evaluation, diagnosed anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified.  
In an August 2007 VA treatment record, a clinician found that 
the Veteran had anxiety neurosis.  A January 2008 VA 
treatment record indicates that after testing PTSD was not 
diagnosed.  An August 2008 VA treatment record includes a 
finding that the Veteran has a delusional disorder.  A 
December 2008 record documents that that the Veteran's 
"profile is not consistent with the profile of an individual 
who suffers from posttraumatic stress disorder."

Analysis:  PTSD

The Board finds that service connection for PTSD is not 
warranted.  The Board finds it unnecessary to determine 
whether there is a corroborated stressor, as the 
preponderance of the evidence is against the Veteran having 
been diagnosed as having the disability.  The Veteran has not 
contended that he has been diagnosed, but rather that the 
definition of PTSD is too narrow.  The claims file contains 
record of multiple psychiatric evaluations.  None of these 
records contains a confirmed PTSD diagnosis, with the LMSW 
noting a "sub-diagnostic" PTSD.  See 38 C.F.R. § 4.125.  
Although cognizant that the Veteran is a LCSW, in light of 
the many evaluations that did not provide a diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran has PTSD.  As discussed 
in the remand below, the Board finds that additional 
development is required regarding whether the Veteran has a 
psychiatric disability, other than PTSD, attributable to 
service.

As the Board finds that the preponderance of the evidence is 
against a PTSD diagnosis, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER


Service connection for prostatitis, to include as due to 
herbicide exposure, is denied.

Service connection for ulcers, to include as due to herbicide 
exposure, is denied.

Service connection for stomatitis, to include as due to 
herbicide exposure, is denied.

Service connection for eye infections, to include as due to 
herbicide exposure, is denied.

Service connection for mouth disorder/laryngitis, to include 
as due to herbicide exposure, is denied.

Service connection for disability manifested by body odor, to 
include as due to herbicide exposure, is denied.

Service connection for diverticulosis, to include as due to 
herbicide exposure, is denied.

Service connection for sinusitis, to include as due to 
herbicide exposure, is denied.

Service connection for chloracne, to include as due to 
herbicide exposure, is denied.

Service connection for sterility, to include as due to 
herbicide exposure, is denied.

Service connection for PTSD is denied.


REMAND

As outlined above, the Board denied the claim for service 
connection for PTSD.  In the discussion of the factual 
background regarding this claim, the Board outlined the 
Veteran's diagnoses of compulsive disorder and anxiety 
disorder in the record, and the Veteran's complaints 
regarding his body odor.  Further, based on the Veteran's 
experience as a LCSW, the Veteran is competent to discuss 
psychiatric issues and has asserted that his current 
psychiatric disability is due to service, to include as due 
to herbicide agent exposure.  There is no VA examination that 
evaluates whether the Veteran has a psychiatric disability, 
other than PTSD, due to service.  In the circumstances of 
this appeal, the Board finds that a remand is required in 
order to obtain this additional development.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The examiner should specifically address whether the 
Veteran's concerns regarding body odor represent a 
psychiatric disability attributable to service.

Upon remand, to ensure clarity and as the notification letter 
previously issued regarding this claim addressed secondary 
service connection, the Veteran should be provided a notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim remaining 
on appeal should be obtained and made part of the claims 
file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements by issuing the 
Veteran an additional notification letter 
regarding the claim for service 
connection for an acquired psychiatric 
disability, to include as due to 
herbicide exposure.  This notification 
letter should include notice of the 
evidence and information needed to 
establish a disability rating and 
effective date as directed by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim remaining on appeal 
should be obtained and made part of the 
claims file.

3.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
should be sent to the examiner.  The 
examiner should specifically address 
whether the Veteran's concerns regarding 
body odor represent a psychiatric 
disability attributable to service.

Following the review of the relevant 
evidence in the claims file, to include 
the previous relevant psychiatric 
treatment and evaluation, the examiner 
should provide an answer to the 
following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran 
has a current psychiatric 
disability attributable to 
service, to include as due to 
herbicide exposure or other 
incident of service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


